Little, J.
The value of property for the purpose of assessing municipal taxes is to be ascertained and determined by the legally constituted authorities established for that purpose in the given municipality, and not by judicial proceedings ; and an assessment made by such authorities in the prescribed mode, and without fraud or collusion, is final and conclusive upon the question of value as a basis of taxation for the time being. City Council of Augusta v. Pearce, 79 Ga. 98. The duty of assessing such value having been placed upon the mayor and aldermen of the City of Bainbridge by the act approved March 10, 1869 (Acts 1869, p. 172), a certiorari does not lie from their decision on such a question to the superior court. The judge of the superior court did not,' therefore, err in dismissing the certiorari in the present case.

Judgment affirmed.


All the Justices concurring, except Lumpkin, P. J., absent.